Exhibit 10.2

RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
PERFORMANCE FOOD GROUP COMPANY
2015 OMNIBUS INCENTIVE PLAN
(Non-Employee Directors)

Performance Food Group Company (the “Company”), pursuant to its 2015 Omnibus
Incentive Plan, as it may be amended from time to time (the “Plan”), hereby
grants to the Participant set forth below, the number of Restricted Stock Units
set forth below.  The Restricted Stock Units are subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Unit Agreement (attached
hereto), and in the Plan, all of which are incorporated herein in their
entirety.  Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan.

Participant:

[Insert Name]

Date of Grant:

November 13, 2019

Vesting Commencement Date:

November 13, 2019

Number of

Restricted Stock Units:

[_____]

 

Vesting Schedule:

Provided the Participant has not undergone a Termination at the time of the
applicable vesting date (or event), 100% of the Restricted Stock Units will vest
on the earlier of (i) the first anniversary of the Vesting Commencement Date or
(ii) the next regularly scheduled annual meeting of the stockholders of the
Company following the Vesting Commencement Date; provided, however, that in the
event that the Participant undergoes a Termination as a result of such
Participant’s death or Disability prior to the applicable vesting date (or
event), as of such Termination, such Participant shall fully vest in such
Participant’s Restricted Stock Units to the extent not then vested or previously
forfeited or cancelled.

In addition, in the event of a Change in Control prior to the applicable vesting
date (or event), immediately prior to the Change in Control, such Participant
shall fully vest in such Participant’s Restricted Stock Units to the extent not
then vested or previously forfeited or cancelled.

***

 

 

--------------------------------------------------------------------------------

2

 

RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
PERFORMANCE FOOD GROUP COMPANY
2015 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Performance Food Group Company 2015 Omnibus Incentive Plan,
as it may be amended from time to time (the “Plan”), Performance Food Group
Company (the “Company”) and the Participant agree as follows.  Capitalized terms
not otherwise defined herein shall have the same meaning as set forth in the
Plan.

1. Grant of Restricted Stock Units.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock).  The Company may make one or more additional grants of
Restricted Stock Units to the Participant under this Restricted Stock Unit
Agreement by providing the Participant with a new Grant Notice, which may also
include any terms and conditions differing from this Restricted Stock Unit
Agreement to the extent provided therein.  The Company reserves all rights with
respect to the granting of additional Restricted Stock Units hereunder and makes
no implied promise to grant additional Restricted Stock Units.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice.  

3. Settlement of Restricted Stock Units.  In settlement of each Restricted Stock
Unit (as adjusted under the Plan, as applicable) that becomes vested hereunder,
the Company will deliver to the Participant, without charge, one share of Common
Stock as soon as reasonably practicable (and, in any event, within two and
one-half months) following the applicable vesting date.  Notwithstanding
anything in this Restricted Stock Unit Agreement to the contrary, the Company
shall have no obligation to issue or transfer any shares of Common Stock as
contemplated by this Restricted Stock Unit Agreement unless and until such
issuance or transfer complies with all relevant provisions of law and the
requirements of any stock exchange on which the Company’s shares of Common Stock
are listed for trading.

4. Treatment of Restricted Stock Units Upon Termination.  The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to service shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability.  The Restricted Stock Units may not be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by
the Participant, unless such transfer is

 

--------------------------------------------------------------------------------

3

 

by will, by the laws of descent and distribution or other applicable law, or
specifically required pursuant to a domestic relations order, and any such
purported assignment, alienation, pledge, attachment, sale, transfer, or
encumbrance shall be void and unenforceable against the Company or any other
member of the Company Group; provided that, the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer, or encumbrance.

7. No Rights as Stockholder; Dividend Equivalents. The Participant or a
permitted transferee of the Restricted Stock Units shall have no rights as a
stockholder with respect to any share of Common Stock underlying a Restricted
Stock Unit unless and until the Participant shall have become the holder of
record or the beneficial owner of such Common Stock, and no adjustment shall be
made for dividends or distributions or other rights in respect of such share of
Common Stock for which the record date is prior to the date upon which the
Participant shall become the holder of record or the beneficial owner
thereof.  The Restricted Stock Units shall be entitled to be credited with
dividend equivalent payments upon the payment by the Company of dividends on
shares of Common Stock.  Such dividend equivalents will be provided in
additional shares of Common Stock having a Fair Market Value on the date that
the underlying Restricted Stock Units are settled in accordance with Section 3
above equal to the amount of such applicable dividends (rounded up to the
nearest whole share of Common Stock), and shall be delivered at the same time as
the underlying Restricted Stock Units to which such dividend equivalents relate
are settled in accordance with Section 3 above.  In the event that any
Restricted Stock Unit is forfeited by its terms, the Participant shall have no
right to dividend equivalent payments in respect of such forfeited Restricted
Stock Units.

8. Tax Withholding.  The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof.  The Participant shall
satisfy such Participant’s withholding liability, if any, referred to in Section
14(d)(i) of the Plan by having the Company withhold from the number of shares of
Common Stock otherwise issuable or deliverable pursuant to the settlement of the
Restricted Stock Units and the related dividend equivalents a number of shares
with a Fair Market Value, on the date that the Restricted Stock Units are
settled, equal to such withholding liability; provided that, the number of such
shares may not have a Fair Market Value greater than the minimum required
statutory withholding liability unless determined by the Committee not to result
in adverse accounting consequences.  Notwithstanding the foregoing, the
Participant acknowledges and agrees that to the extent consistent with
applicable law and the Participant’s status as an independent consultant for
U.S. federal income tax purposes, the Company does not intend to withhold any
amounts as federal income tax withholdings under any other state or federal
laws, and the Participant hereby agrees to make adequate provision for any sums
required to satisfy all applicable federal, state, local and foreign tax
withholding obligations of the Company which may arise in connection with the
grant of Restricted Stock Units and the related dividend equivalents.

9. Notice.  Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company’s
General Counsel, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records.  Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.

 

--------------------------------------------------------------------------------

4

 

10. No Right to Continued Service.  This Restricted Stock Unit Agreement does
not confer upon the Participant any right to continue as an employee, member of
the Board, or service provider to the Company.

11. Binding Effect.  This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Governing Law.  This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.

14. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.

15. Section 409A.  It is intended that the Restricted Stock Units and dividend
equivlanets granted hereunder shall be exempt from Section 409A of the Code
pursuant to the “short-term deferral” rule applicable to such section, as set
forth in the regulations or other guidance published by the Internal Revenue
Service thereunder.



052533.0000036 EMF_US 77493340v2

 

 



 